DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 has been amended to recite that “the body is formed with the one or more biocompatible bone graft substitute materials and synthetic bone tissue.”  However, Applicant’s disclosure for forming synthetic bone tissue (see para. 0029).  Accordingly, claim 5 contains new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the phrase "may be in the form" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (note the use of the words “may be”).  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozzi (US 2005/0149021 A1).
Claim 11. Tozzi discloses a spinal implant, comprising: a body (implant 50) comprising a biocompatible material (para. 0039 states that the implant is made of titanium or stainless steel), the body defining: a first member (body 52) configured for mechanical engagement to a vertebral segment, the first member being substantially planar (para. 0038 states that anterior surface 54 and posterior surface 56 are generally planar) and defining a first lateral side (see Fig. 8 inset), a second lateral side (see Fig. 8 inset), a third side (anterior surface 54), and a fourth side (posterior surface 56) opposite the third side, and a second member (projection 58) extending from the fourth side of the first member, the first member and the second member collectively defining a t-shape configuration (see Fig. 10) resembling a vertebral arch (Figs. 8-10). 
Claim 12. Tozzi discloses wherein the body comprises at least one opening (apertures 60) (Figs. 8-10). 
Claim 14. Tozzi discloses wherein the body includes a metallic material (para. 0039 states that the implant is made of titanium or stainless steel) (Figs. 8-10). 
[AltContent: textbox (First Lateral Side)][AltContent: textbox (Second Lateral Side)]




s 1, 2, 5, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac-Thiong (US 2011/0270397 A1).
Claim 1. Mac-Thiong discloses a system, comprising: a first spinal implant, comprising: a body (device 410 with bone graft deposition thereon – see para. 0046) comprising one or more biocompatible materials (bone graft deposition – see para. 0046; see also the list of various biocompatible materials of the device in paras. 0031 and 0034, including bone graft materials in para. 0031; see also para. 0049), the body defining: a first member (body 411) configured for mechanical engagement along a vertebral segment of a spine, the first member being substantially planar (para. 0046 states that body 411 is planar) and defining a first lateral side (see Fig. 10B inset), a second lateral side (see Fig. 10B inset), a third side (see Fig. 10B inset), and a fourth side (outer surface 420) opposite the third side; and a second member (member 419) extending from the fourth side of the first member such that the second member is oriented in general perpendicular relation relative to the first member (see Fig. 10B), wherein the one or more biocompatible materials includes one or more biocompatible bone graft substitute materials for forming synthetic bone tissue (bone graft deposition – see para. 0046; see also the list of various biocompatible bone graft materials of the device in para. 0031; see also para. 0049), wherein the first spinal implant is configured for at least partially occupying dead space along a surgical site (Fig. 10B). 
Claim 2. Mac-Thiong discloses wherein the first member of the first spinal implant is configured to be mounted directly to bone tissue subsequent to a laminectomy procedure (Figs. 10B).  Note that this claim is a method step and implant 
Claim 5. Mac-Thiong discloses wherein the one or more biocompatible materials of the body may be in the form of a powder received within one or more molds such that the body is formed with the one or more biocompatible bone graft substitute materials (see the list of various biocompatible bone graft materials of the device in para. 0031) and synthetic bone tissue (Fig. 10B).  Also, note that this is a product-by-process claim, and the Examiner is taking the position that the device of Mac-Thiong is not materially different than the claimed implant (consider the material list in para. 0031), though it may potentially be made using a different process.
Claim 11. Mac-Thiong discloses a spinal implant, comprising: a body (device 410) comprising a biocompatible material (para. 0046 states that device 410 has bone graft deposition thereon), the body defining: a first member (body 411) configured for mechanical engagement to a vertebral segment, the first member being substantially planar (para. 0046 states that body 411 is planar) and defining a first lateral side (see Fig. 10B inset), a second lateral side (see Fig. 10B inset), a third side (see Fig. 10B inset), and a fourth side (outer surface 420) opposite the third side, and a second member (member 419) extending from the fourth side of the first member, the first member and the second member collectively defining a t-shape configuration (note that the cross-section of device 410 when viewing along axis 12 is a t-shape configuration) resembling a vertebral arch (Fig. 10B). 
Claim 15. Mac-Thiong discloses wherein the body is at least partially formed with bone grafting substitutes (para. 0046 states that device 410 has bone graft deposition 

    PNG
    media_image3.png
    318
    510
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (First Lateral Side)][AltContent: connector][AltContent: textbox (Second Lateral Side)][AltContent: connector][AltContent: textbox (Third Side (Inner Surface that is opposite Outer Surface 420))]









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mac-Thiong (US 2011/0270397 A1) in view of Freese (US 2014/0052183 A1).
Mac-Thiong fails to disclose wherein the one or more biocompatible materials includes an antibiotic such that the body is formed with one or more antibiotic materials for absorption along adjacent bodily tissue (claim 6). 
However, it is noted that Mac-Thiong states that the second member (member 419) can be used for attachment and stabilization of muscles (see para. 0046) (Fig. 10B).
Freese teaches a spinal implant comprising a body comprising: a first member (cross connector 50); and a second member (muscle attachment portion 20) extending from the first member, wherein the second member can be used for anchoring muscles to the second member (see paras. 0026-0028) (Figs. 2A-C).  The second member also includes antibiotics and other therapeutic agents that are incorporated into the second member and released from the second member to promote healing and reduce pain of the attached muscle following surgery (see para. 0041).
claim 6), as suggested by Freese, as doing so will promote healing of the attached muscle following surgery.

Response to Arguments
The Examiner notes that Applicant has not provided any arguments with respect to the rejection of claims 11, 12, 14, and 15.
Applicant’s arguments with respect to claim 1 and Tozzi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 1 and Mac-Thiong have been considered but are moot because the new ground of rejection relies on a new interpretation of Mac-Thiong.
Applicant’s arguments with respect to claim 6 and Freese have been considered but are moot because the new ground of rejection relies on a new interpretation of Mac-Thiong and Freese.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773